Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed August 23, 2021 has been received, Claims 21-25, 27-35, 37-38, 40, and 44-46 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 21-25, 27-35, 37-38, 40, and 44-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kataoka (US 5,533,282) in view of Sato (US 6,748,675).
Regarding Claim 21, Kataoka discloses a sole structure for an article of footwear, the sole structure comprising: a toe portion and a heel portion (as seen in Fig.2), a first set of projections (12) disposed in the toe portion including a first projection (medial 12 on side of 3) disposed adjacent to a medial edge of the sole structure and a second projection (lateral 12 on side of 3) disposed adjacent to a lateral edge of the sole structure; a central projection (3) (i) disposed between a heel end of the sole structure and a forefoot end of the sole structure (as seen in Fig.2), (ii) being substantially centrally located between the medial edge of the sole structure and the lateral edge of the sole structure (as seen in Fig.2), and (iii) aligned with each of the first projection and the second projection along a lateral direction (as seen in Fig.2, 12 on the medial and lateral sides of 3 are aligned with 3 in a lateral direction), the central projection extending from a bottom surface of the sole structure and being larger than the first projection and the second projection (as seen in Fig.2). Kataoka does not disclose a first flexing portion disposed between the toe portion and the heel portion and including at least one slot that terminates at a location between a medial side of the sole structure and a lateral side of the sole structure, and a second set of projections disposed in the heel portion. However, Sato teaches a sports shoe having a sole with a first flexing portion (region of 32 nearest toe portion) disposed between the toe portion and the heel portion and including at least one slot (Col.5, lines 33-35) that terminates at a location between a medial side of the sole structure and a lateral side of the sole structure (as 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the sole structure of Kataoka to include  a first flexing portion having a slot and a second set of projections disposed in the heel portion, as taught by Sato, in order to provide the user with enhanced flexibility for a comfortable stride and increased traction when the heel is in contact with a ground surface, to avoid unwanted sliding.

Regarding Claim 22, Kataoka discloses a sole structure of Claim 21, wherein the central projection (3) is disposed closer to the forefoot end of the sole structure than the heel portion of the sole structure (as seen in Fig.2).
Regarding Claim 23, Kataoka discloses a sole structure of Claim 21, wherein the central projection (3) is disposed in a forefoot region of the sole structure (as seen in Fig.2).
Regarding Claim 24, Kataoka discloses a sole structure of Claim 21, wherein the central projection (3) includes a different coefficient of friction (i.e. elastic) than a portion of the sole structure (i.e. hard resin) at least partially surrounding the central projection (Col.3, lines 52-56).
Regarding Claim 25, Kataoka discloses a sole structure of Claim 21, wherein the central projection (3) includes one of a circular shape, a hexagonal shape, a square shape, a rectangular shape, an oval shape, and a polygonal shape (as seen in Fig.2).
 fourth projection (12 between 3 and heel end) disposed between the central projection and the heel end, each of the third projection, the fourth projection, and the central projection aligned along a longitudinal direction (as seen in Fig.2, along line ‘C’).
Regarding Claim 28, Kataoka discloses a sole structure of Claim 27, wherein at least one of the first projections of the set of projections (12) includes a different shape than the central projection (3)(as seen in Fig.2).
Regarding Claim 29, Kataoka discloses a sole structure of Claim 21, wherein the central projection (3) includes a different material characteristic (i.e. elastic) than a portion of the sole structure (i.e. hard resin) at least partially surrounding the central projection (Col.3, lines 52-56).
Regarding Claim 30, Kataoka discloses an article of footwear incorporating the sole structure of Claim 21 (Abstract).
Regarding Claim 31, Kataoka discloses a sole structure for an article of footwear, the sole structure comprising: a toe portion and a heel portion (as seen in Fig.2); a central projection (3) disposed between a heel end of the sole structure and a forefoot end of the sole structure (as seen in Fig.2), extending from a bottom surface of the sole structure (as seen in Fig.2 & 3), and including a different material characteristic than a portion of the sole structure at least partially surrounding the central projection (Col.3,  a medial edge of the sole structure and a second projection (lateral 12 on side of 3) disposed between the central projection and a lateral edge of the sole structure (as seen in Fig.2), the central projection aligned with the first projection and the second projection along a lateral direction and being larger than each of the first projection and the second projection (as seen in Fig.2, 12 on the medial and lateral sides of 3 are aligned with 3 in a lateral direction). Kataoka does not disclose a first flexing portion disposed between the toe portion and the heel portion and including at least one slot that terminates at a location between a medial side of the sole structure and a lateral side of the sole structure, and a second set of projections disposed in the heel portion. However, Sato teaches a sports shoe having a sole with a first flexing portion (region of 32 nearest toe portion) disposed between the toe portion and the heel portion and including at least one slot (Col.5, lines 33-35) that terminates at a location between a medial side of the sole structure and a lateral side of the sole structure (as seen in Fig.1), and a first set of projections in the toe portion and a second set of projections disposed in the heel portion (as seen in Fig.1 & 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the sole structure of Kataoka to include  a first flexing portion having a slot and a second set of projections disposed in the heel portion, as taught by Sato, in order to provide the user with enhanced flexibility for a comfortable stride and increased traction when the heel is in contact with a ground surface, to avoid unwanted sliding.

Regarding Claim 33, Kataoka discloses a sole structure of Claim 31, wherein the central projection (3) is disposed in the toe portion of the sole structure (as seen in Fig.2).
Regarding Claim 34, Kataoka discloses a sole structure of Claim 31, wherein the central projection includes a different coefficient of friction (i.e. elastic) than the portion of the sole structure (i.e. hard resin) at least partially surrounding the central projection (Col.3, lines 52-56).
Regarding Claim 35, Kataoka discloses a sole structure of Claim 31, wherein the central projection (3) includes one of a circular shape, a hexagonal shape, a square shape, a rectangular shape, an oval shape, and a polygonal shape (as seen in Fig.2).
Regarding Claim 37, Kataoka discloses a sole structure of Claim 31, wherein the first set of projections includes a third projection (12 between 3 and toe end) disposed between the central projection and the forefoot end and a fourth projection (12 between 3 and heel end) disposed between the central projection and the heel end, each of the third projection, the fourth projection, and the central projection aligned along a longitudinal direction (as seen in Fig.2, along line ‘C’).

Regarding Claim 40, Kataoka discloses an article of footwear incorporating the sole structure of Claim 31 (Abstract).
Regarding Claim 44-46, Kataoka discloses the invention substantially as claimed above. Kataoka does not disclose a second flexing portion disposed between the toe portion and the heel portion; wherein the first flexing portion is separated from the second flexing potion by an intermediate portion that connects the toe portion to the heel portion. However, Sato teaches a sports shoe having a sole plate with a second flexing portion (region of middle 32) disposed between the toe portion and the heel portion (as seen in Fig.1); wherein the first flexing portion is separated from the second flexing potion by an intermediate portion (portion of 30 between 32) that connects the toe portion to the heel portion (as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the sole structure of Kataoka to have first and second flexing portions between the toe portion and the heel portion, as taught by Sato, in order to provide the user with enhanced flexibility and a lightweight sole that lessens a wearer’s fatigue when using the footwear.



Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732